      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 1 of 25 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                     CASE NO.:

TONYA OKAFOR,

      Plaintiff,

v.

INFUSERVE AMERICA, INC.,
a Florida Profit Corporation,

     Defendant.
_____________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL
                 INJUNCTIVE RELIEF REQUESTED
                DECLARATORY RELIEF REQUESTED

      Plaintiff, TONYA OKAFOR (“Ms. Okafor” or “Plaintiff”), by and through

the undersigned counsel, files this Complaint against Defendant, INFUSERVE

AMERICA, INC. (“INFUSERVE” or “Defendant”), a Florida Profit Corporation,

and alleges as follows:

      1.     Plaintiff brings this action for interference and retaliation in violation

of the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”), the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”),

and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover from

Defendant back pay, an equal amount as liquidated damages, other monetary
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 2 of 25 PageID 2




damages, equitable relief, front pay, declaratory relief, injunctive relief,

compensatory damages, punitive damages, and reasonable attorneys’ fees and costs.

                   PARTIES, JURISDICTION, AND VENUE

      2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1337 and the FMLA, and the authority to grant declaratory relief under the FMLA,

and pursuant to 28 U.S.C. § 2201, et seq.

      3.      This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28

U.S.C. § 1331, as they arise under 42 U.S.C. § 12101, et seq.

      4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA

claims, as they arise out of the same operative facts and circumstances as her

FMLA/ADA claims.

      5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

      6.      Defendant is a Florida profit corporation that is located and does

business in St. Petersburg, Pinellas County, Florida, and is therefore within the

jurisdiction of this Court.

      7.      Plaintiff worked for Defendant in Pinellas County, Florida, and

therefore the proper venue for this case is the Tampa Division of the Middle District

of Florida.

      8.      At all times relevant hereto, Defendant was an employer covered by the

FMLA, because it was engaged in commerce or in an industry affecting commerce
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 3 of 25 PageID 3




which employed 50 or more employees within 75 miles of where Plaintiff worked,

for each working day during each of 20 or more calendar workweeks, prior to

seeking leave under the FMLA.

      9.     At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that she: (a) suffered from serious health

conditions as defined by the FMLA, necessitating Plaintiff to take FMLA leave; and

(b) was employed by Defendant for at least 12 months and worked at least 1,250

hours during the relevant 12-month period prior to her seeking to exercise her rights

to FMLA leave.

      10.    Plaintiff is a disabled female. At all times material, Plaintiff was

protected during her employment with Defendant by the FCRA and ADA because:

             a.     Plaintiff was a disabled or “perceived as disabled” employee who

             suffered discrimination and harassment because of her disability or

             “perceived disability” by Defendant; and

             b.     Plaintiff was retaliated against and suffered adverse employment

             action and was subjected to an increasingly hostile work environment as

             a result of her disability or “perceived disability.”

      11.    Defendant was at all times relevant an “employer” as envisioned by the

ADA as well as $ 760.02(7), Fla. Stat.
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 4 of 25 PageID 4




                           CONDITIONS PRECEDENT

      12.    On or around October 15, 2020, Plaintiff dual-filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission

(“EEOC”) and Florida Commission on Human Relations (“FCHR”) alleging

disability discrimination and retaliation against INFUSERVE.

      13.    More than 180 days have passed since the filing of the Charge of

Discrimination.

      14.    On June 15, 2021, the EEOC mailed Plaintiff a Notice of Right to Sue

against Defendant, giving Plaintiff the right to bring a civil action on her claims

within 90 days of her receipt of the same.

      15.    Plaintiff timely files this action within the applicable period of

limitations against Defendant.

      16.    All conditions precedent to this action have been satisfied and/or

waived.

                           FACTUAL ALLEGATIONS

      17.    Plaintiff worked for INFUSERVE as, among other roles, a Paralegal,

Human Resources Representative, and Compliance Officer, from January 14, 2019,

until her termination on May 22, 2020.

      18.    Ms. Okafor suffers disabilities and serious health conditions pre-dating

her employment with INFUSERVE, specifically organ removal of her spleen,
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 5 of 25 PageID 5




gallbladder, and one of her kidneys, with resulting compromised renal and internal

organ functionality, and compromised immune system.

      19.    On March 17, 2020, Ms. Okafor’s INFUSERVE co-workers informed

her that INFUSERVE’s Owner and President, David Kazarian, had possibly exposed

himself to the then-raging coronavirus/COVID-19 pandemic on a trip to Colorado

the previous week.

      20.    Ms. Okafor was immediately concerned, as she had conferred with Mr.

Kazarian directly at her desk on March 16, 2020, and on March 17, 2020.

      21.    Because Ms. Okafor’s disabilities and serious health conditions put her

in a high-risk category with respect to COVID-19, Ms. Okafor visited a nearby

urgent care facility on March 17, 2020.

      22.    The urgent care physician at BayCare Urgent Care in New Port Richey,

Florida, advised Ms. Okafor to self-quarantine until her test results came back.

      23.    Ms. Okafor immediately disclosed her disabilities and serious health

conditions to INFUSERVE, and advised INFUSERVE that she had been tested, and

that she had been advised to self-quarantine.

      24.    On March 18, 2020, INFUSERVE set Ms. Okafor up to work from

home, with access to whatever she needed to successfully accomplish her work-

related tasks.
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 6 of 25 PageID 6




      25.       INFUSERVE did not, however, advise her of her rights and

responsibilities under the FMLA, or provide her FMLA paperwork, in response to

her disclosures.

      26.       INFUSERVE’s failure to do so constituted unlawful FMLA

interference.

      27.       Ms. Okafor worked from home without incident until March 27, 2020.

      28.       On March 30, 2020, Ms. Okafor reported to work on INFUSERVE’s

premises.

      29.       That same day, March 30, 2020, INFUSERVE Supervisor Anthony

Wolfinbarger instructed Ms. Okafor to go back home and to continue working from

home, due to it being dangerous for her to be working on INFUSERVE’s premises.

      30.       Ms. Okafor complied with Mr. Wolfinbarger’s instructions, after

confirming same with her direct INFUSERVE Supervisor, Ryan Quigley, and

arranging for mail pickup.

      31.       During this time period, two other INFUSERVE employees were being

permitted to work from home, and, like Ms. Okafor, did so without incident.

      32.       Nevertheless, on April 6, 2020, Mr. Quigley called Ms. Okafor on the

telephone and demanded, without explanation, that she resume working full-time on

INFUSERVE’s premises.
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 7 of 25 PageID 7




      33.       In response, Ms. Okafor objected that INFUSERVE’s refusal to

provide her the reasonable, non-burdensome accommodation of working from home

like her INFUSERVE co-workers were doing without controversy constituted

unlawful retaliation in violation of the ADA and the FCRA.

      34.       Ms. Okafor’s objections constituted protected activity under the ADA

and the FCRA.

      35.       Also in response, Ms. Okafor again disclosed her disabilities and

serious health conditions to Mr. Quigley, and asked if she needed to provide another

note from a physician confirming her immunocomprised, high-risk status, and the

advantageousness for her of continuing to work from home.

      36.       In response to Ms. Okafor’s disclosures, INFUSERVE again failed to

inform Ms. Okafor of her rights and responsibilities under the FMLA, or of her rights

under the Families First Coronavirus Response Act (“FFCRA”) and the Emergency

Family and Medical Leave Expansion Act (“EFMLEA”), or to provide her with

FMLA paperwork.

      37.       INFUSERVE’s failure to do so constituted unlawful FMLA

interference.

      38.       Very shortly thereafter, Ms. Okafor provided INFUSERVE another

note from her treating physician recommending that she work from home if possible

due to her disabilities and serious health conditions.
      Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 8 of 25 PageID 8




      39.    Ms. Okafor also informed Mr. Quigley that she had a follow-up

appointment scheduled with her treating physician on May 8, 2020, at which time

her work-from-home status would be re-evaluated.

      40.    Unsatisfied that the follow-up medical appointment was several weeks

in the future, Mr. Quigley officiously placed Ms. Okafor on unpaid administrative

leave commencing April 9, 2020, again failing to inform Ms. Okafor of her rights

and responsibilities under the FMLA and extended benefits under the

FFCRA/EFMLEA, or to provide her FMLA paperwork.

      41.    Ms. Okafor attended her follow-up medical appointment on May 8,

2020, and received a note from her treating physician recommending that she

continue to quarantine at home through at least May 22, 2020.

      42.    Ms. Okafor submitted her physician’s note to INFUSERVE that same

day, May 8, 2020.

      43.    INFUSERVE responded to Ms. Okafor by demanding without

justification that she visit one of INFUSERVE’s workers’ compensation physicians,

whose specialty of orthopedics was of little relevance to Ms. Okafor’s immune

deficiencies, for a diagnosis.

      44.    INFUSERVE threatened to place Ms. Okafor on unpaid sick leave if

she refused to visit and receive a diagnosis from INFUSERVE’s workers’

compensation orthopedist.
        Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 9 of 25 PageID 9




        45.   In response, Ms. Okafor objected that INFUSERVE’s actions

constituted unlawful interference in violation of the FMLA, and unlawful retaliation

in violation of the FMLA, the ADA, and the FCRA, and further advised

INFUSERVE that the extended benefits of the FFCRA and EFMLEA required

INFUSERVE to compensate her for a minimum of two (2) weeks’ pay.

        46.   On May 11, 2020, INFUSERVE informed Ms. Okafor via email that

INFUSERVE was placing her on paid sick leave.

        47.   On May 22, 2020, Ms. Okafor attended another follow-up medical

appointment with her treating physician.

        48.   Ms. Okafor’s treating physician provided her with a note

recommending another two (2) weeks of working from home and quarantining.

        49.   Ms. Okafor provided this note to INFUSERVE that same day, May 22,

2020.

        50.   Later that same day, Mr. Quigley informed Ms. Okafor via email that

INFUSERVE had decided to terminate her employment, effective immediately.

        51.   Defendant’s adverse employment actions were taken to interfere with,

and in retaliation for, Ms. Okafor notifying INFUSERVE of her serious health

conditions, and in retaliation for Ms. Okafor’s need to utilize unpaid leave pursuant

to the FMLA/EFMLEA in order to address same, and in retaliation for her objections

to Defendant’s violations of law.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 10 of 25 PageID 10




      52.    Defendant did not have a legitimate, non-retaliatory reason, for its

actions.

      53.    Any reason provided by Defendant for its actions is a pretext, designed

to cover up FMLA/EFMLEA interference and retaliation, and retaliation for

Plaintiff’s objections to Defendant’s violations of law.

      54.    Defendant’s conduct constitutes intentional interference and retaliation

under the FMLA/EFMLEA.

      55.    The timing of Plaintiff’s attempted use of what should have been

protected FMLA/EFMLEA leave, and Defendant’s termination of her employment,

alone demonstrates a causal and temporal connection between her protected activity

and the illegal actions taken against her by INFUSERVE.

      56.    Defendant purposefully and intentionally interfered with and retaliated

against Plaintiff for her attempted utilization of what should have been protected

FMLA/EFMLEA leave.

      57.    Plaintiff’s discharge was for pretextual, retaliatory, and discriminatory

reasons, including, but not limited to, her objections to Defendant’s conduct in not

taking prompt remedial measures to alleviate disability discrimination and

retaliation and FMLA interference and retaliation as the law requires.

      58.    Plaintiff’s objections to Defendant’s violations of law were the cause

of Defendant’s termination of Plaintiff’s employment.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 11 of 25 PageID 11




      59.     Such a discriminatory and unlawful discharge is exactly the type of

adverse employment action that the ADA, the FCRA, and the FMLA were intended

to prevent.

      60.     The timing of Plaintiff’s termination makes the causal connection

between her attempted use of FMLA leave, her request for reasonable

accommodation under the ADA/FCRA, and her termination sufficiently clear.

      61.     As a result of the foregoing, Defendant interfered with Plaintiff’s

FMLA rights.

      62.     The facts surrounding Plaintiff’s termination also create a strong

inference of disability discrimination in violation of the ADA/FCRA.

      63.     INFUSERVE was aware of Plaintiff’s ADA/FCRA-protected disability

and need for accommodation.

      64.     “Reasonable accommodation” under the ADA may include “job

restructuring, part-time or modified work schedules, reassignment to a vacant

position, acquisition or modification of equipment or devices . . .and other similar

accommodations.” 42 U.S.C. § 12111(9)(B).

      65.     An employer is required to provide its disabled employees with a

reasonable accommodation, if that reasonable accommodation would allow that

employee to perform the essential functions of her job, unless doing so would impose
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 12 of 25 PageID 12




an undue hardship. Smith v. Avatar Properties, Inc., 714 So. 2d 1103, 1107 (Fla. 5th

DCA 1998).

      66.     Ms. Okafor is an individual with a disability who, with minimal

reasonable accommodation, was fully capable of performing the essential functions

of her job.

      67.     Allowing Ms. Okafor to continue to work from home for the period of

time recommended by her treating physician, during a time when co-workers were

permitted to work from home, would have been a reasonable accommodation.

      68.     This accommodation would have imposed no undue hardship on

INFUSERVE.

      69.     INFUSERVE, however, being well aware of Plaintiff’s conditions,

discriminated and retaliated against Plaintiff for taking time off work to seek

treatment, and for requesting reasonable accommodation.

      70.     In reality, Defendant’s discharge of Ms. Okafor stemmed from its

discriminatory animus toward her disclosure of her disabilities and serious health

conditions, which should have initiated protected FMLA leave, and her from her

disclosure of her need for accommodation under the ADA/FCRA.

      71.     By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the ADA and the FCRA.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 13 of 25 PageID 13




       72.    In short, despite the availability of reasonable accommodation under

the ADA and FCRA, Defendant discriminated against Ms. Okafor based solely upon

her disabilities.

       73.    At all times material hereto, Plaintiff was ready, willing and able to

perform her job duties and otherwise qualified for her position, with “reasonable

accommodation.”

       74.    Pleading in the alternative, Defendant perceived Plaintiff as being

“disabled,” and therefore unable to perform the essential functions of her position,

despite the fact that Plaintiff could perform same with reasonable accommodation.

       75.    Pleading in the alternative, Plaintiff’s impairment did not substantially

limit a major life activity but was treated by Defendant as if it did.

       76.    Pleading in the alternative, Plaintiff’s medical condition constituted an

impairment that limited a major life activity only because of Defendant’s attitude

toward the impairment.

       77.    Pleading in the alternative, Plaintiff had no impairment, whatsoever,

but was treated by Defendant as having a disability as recognized by the

ADA/FCRA.

       78.    Ms. Okafor was a disabled individual, or otherwise perceived as

disabled by Defendant, during her employment. Therefore, she is a protected class

member as envisioned by the ADA and the FCRA.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 14 of 25 PageID 14




       79.    Ms. Okafor suffered sufficiently severe and pervasive treatment, and

ultimately termination, because of her disability and/or “perceived disability.”

       80.    As a result of Defendant’s unlawful and discriminatory termination of

her employment, Plaintiff has suffered severe emotional distress, including but not

limited to sleeplessness, crippling anxiety, loss of consortium, and family discord.

       81.    As a result of Defendant’s illegal conduct, Plaintiff has suffered

damages, including loss of employment, wages, benefits, and other remuneration to

which she is entitled.

       82.    INFUSERVE lacked a subjective or objective good faith basis for its

actions, and Plaintiff is therefore entitled to liquidated damages.

       83.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A., to represent her in the litigation and has agreed to pay the firm a reasonable fee

for its services.

               COUNT I- UNLAWFUL INTERFERENCE UNDER THE
                            FMLA/EFMLEA

       84.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 2, 4 through 9, 15 through 32, 35 through 61, 69 through 70,

and 80 through 83, above, as if fully set forth in this Count.

       85.    At all times relevant hereto, Plaintiff was protected by the FMLA.

       86.    At all times relevant hereto, Plaintiff was protected from interference

under the FMLA.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 15 of 25 PageID 15




       87.       At all times relevant hereto, Defendant interfered with Plaintiff by

failing to inform her of her rights and responsibilities under the FMLA and to

provide her FMLA paperwork upon her disclosure of her serious health conditions,

by voicing displeasure about Plaintiff’s attempted use of what should have been

protected FMLA leave, by forcing her onto unpaid administrative leave and, later,

onto paid sick leave, by attempting to force her to treat with Defendant’s workers’

compensation orthopedist, and by refusing to allow Plaintiff to exercise her FMLA

rights freely.

       88.       At all times relevant hereto, Plaintiff was protected by the EFMLEA

due to her serious health conditions and compromised immune system and her

physician’s order to self-quarantine due to concerns related to COVID-19. See 29

C.F.R. § 826.20.

       89.       At all times relevant hereto, Plaintiff was protected from interference

under the EFMLEA.

       90.       At all times relevant hereto, Defendant interfered with Plaintiff by

voicing displeasure about Plaintiff’s attempted utilization of what should have been

protected EFMLEA leave, by failing to inform her of her rights and responsibilities

under the EFMLEA and to provide her FMLA paperwork upon her disclosure of her

serious health conditions, by forcing her onto unpaid administrative leave and, later,
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 16 of 25 PageID 16




onto paid sick leave, and by refusing to allow Plaintiff to exercise her EFMLEA

rights freely.

       91.       Defendant’s violation of the EFMLEA also constitutes interference in

violation of the FMLA. See 29 C.F.R. § 826.151.

       92.       As a result of Defendant’s willful and unlawful acts via interfering with

Plaintiff for exercising or attempting to exercise her rights pursuant to the

FMLA/EFMLEA, Plaintiff has suffered damages and incurred reasonable attorneys’

fees and costs.

       93.       As a result of Defendant’s willful violation of the FMLA/EFMLEA,

Plaintiff is entitled to liquidated damages.

       WHEREFORE, Plaintiff requests that this Court enter an Order awarding

her back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.

                  COUNT II- UNLAWFUL RETALIATION UNDER THE
                               FMLA/EFMLEA

       94.       Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 2, 4 through 9, 15 through 32, 35 through 61, 69 through 70,

and 80 through 83, above, as if fully set forth in this Count.

       95.       At all times relevant hereto, Plaintiff was protected by the FMLA.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 17 of 25 PageID 17




      96.    At all times relevant hereto, Plaintiff was protected from retaliation

under the FMLA.

      97.    At all times relevant hereto, Defendant retaliated against Plaintiff by

placing her on unpaid administrative leave, by placing her on paid sick leave, and

by terminating her employment for disclosing her serious health conditions, for

applying or attempting to apply for FMLA leave, and for utilizing or attempting to

utilize what should have been FMLA-protected leave.

      98.    Defendant acted with the intent to retaliate against Plaintiff, because

Plaintiff exercised or attempted to exercise her rights to take approved leave pursuant

to the FMLA.

      99.    At all times relevant hereto, Plaintiff was protected by the EFMLEA

due to her serious health conditions and compromised immune system and her

physician’s order to self-quarantine due to concerns related to COVID-19. See 29

C.F.R. § 826.20.

      100. At all times relevant hereto, Plaintiff was protected from retaliation

under the EFMLEA.

      101. At all times relevant hereto, Defendant retaliated against Plaintiff by

voicing displeasure about Plaintiff’s attempted utilization of what should have been

protected EFMLEA leave, by placing her on unpaid administrative leave, by placing

her on paid sick leave, and by terminating her employment for disclosing her serious
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 18 of 25 PageID 18




health conditions, for applying or attempting to apply for EFMLEA leave, and for

utilizing or attempting to utilize what should have been protected leave, and by

refusing to allow Plaintiff to exercise her EFMLEA rights freely.

      102. Defendant’s violation of the EFMLEA also constitutes retaliation in

violation of the FMLA. See 29 C.F.R. § 826.151.

      103. As a result of Defendant’s intentional, willful, and unlawful acts by

retaliating against Plaintiff for exercising or attempting to exercise her rights

pursuant to the FMLA/EFMLEA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

      104. As a result of Defendant’s willful violations of the FMLA/EFMLEA,

Plaintiff is entitled to liquidated damages.

      WHEREFORE, Plaintiff requests that this Court enter an Order awarding

her back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.

                        COUNT III
     DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

      105. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 7, 10 through 24, 27 through 35, 38 through 53, 55, 57 through

60, 62 through 81, and 83, above, as if fully set forth in this Count.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 19 of 25 PageID 19




      106. The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADA.

      107. The discrimination to which Plaintiff was subjected was based on her

disability and/or “perceived disability.”

      108. The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      109. Plaintiff has suffered damages as a result of Defendant’s illegal conduct

toward her.

      110. The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      111. Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.

      112. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 20 of 25 PageID 20




front pay, back pay, emotional distress damages, and punitive damages, as well as her

costs and attorneys’ fees, declaratory and injunctive relief, and such other and further

relief as is deemed proper by this Court.

                         COUNT IV
     DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                    BASED ON DISABILITY

      113. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 7, 10 through 24, 27 through 35, 38 through 53, 55, 57 through

60, 62 through 81, and 83, above, as if fully set forth in this Count.

      114. The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the FCRA, Chapter

760, Florida Statutes.

      115. The discrimination to which Plaintiff was subjected was based on her

disability, or “perceived disability.”

      116. The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 21 of 25 PageID 21




      117. The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      118. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to section 760.11(5), Florida Statutes.

      119. Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as her

costs and attorneys’ fees, declaratory and injunctive relief, and such other and further

relief as is deemed proper by this Court.

                                COUNT V
                       RETALIATION UNDER THE ADA
                          BASED ON DISABILITY

      120. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 7, 10 through 24, 27 through 35, 38 through 53, 55, 57 through

60, 62 through 81, and 83, above, as if fully set forth in this Count.

      121. Plaintiff was terminated within close temporal proximity of her

requests for accommodation and her objections to Defendant that she felt she was

being discriminated against based on her disabilities.
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 22 of 25 PageID 22




      122. Plaintiff’s objections constituted protected activity under the ADA.

      123. Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination.

      124. Plaintiff’s objections to Defendant’s illegal conduct, and her

termination, are causally related.

      125. Defendant’s stated reasons for Plaintiff’s termination are a pretext.

      126. The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      127. The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      128. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

      129. Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 23 of 25 PageID 23




front pay, back pay, emotional distress damages, and punitive damages, as well as her

costs and attorneys’ fees, declaratory and injunctive relief, and such other and further

relief as is deemed proper by this Court.

                         COUNT VI
       RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                    BASED ON DISABILITY

      130. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 7, 10 through 24, 27 through 35, 38 through 53, 55, 57 through

60, 62 through 81, and 83, above, as if fully set forth in this Count.

      131. Plaintiff was terminated within close temporal proximity of her

requests for accommodation and her objections to Defendant that she felt she was

being discriminated against based on her disabilities.

      132. Plaintiff’s objections constituted protected activity under the FCRA.

      133. Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination.

      134. Plaintiff’s objections to Defendant’s illegal conduct, and her

termination, are causally related.

      135. Defendant’s stated reasons for Plaintiff’s termination are a pretext.

      136. The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,
     Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 24 of 25 PageID 24




inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      137. The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      138. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to Section 760.11(5), Florida Statutes.

      139. Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as her

costs and attorneys’ fees, declaratory and injunctive relief, and such other and further

relief as is deemed proper by this Court.
    Case 8:21-cv-02007 Document 1 Filed 08/19/21 Page 25 of 25 PageID 25




                            DEMAND FOR JURY TRIAL

     Plaintiff demands trial by jury on all issues so triable.

DATED this 19th day of August, 2021.

                                       Respectfully Submitted,

                                       /s/ Noah E. Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       RICHARD CELLER LEGAL, P.A.
                                       10368 W. SR. 84, Suite 103
                                       Davie, Florida 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                        E-mail: noah@floridaovertimelawyer.com

                                       Attorneys for Plaintiff
